MURPHY, District Judge.
In No. 72-2531 the United States is the appellant. It has moved for voluntary dismissal of the appeal. No party to the proceedings in the District Court has objected, although all have been served. Accordingly, we dismiss the appeal.
In No. 73-3621 the Alaskan law firm, Ely, Guess & Rudd, Inc., representing the administratrix of the Estate of Mabel Sampson, and in No. 74-1945 Martha Susan Golub, executrix of the Estate of Harvey Golub, each appeal from separate orders of the United States District Court , for the Northern District of California..
The captions, or titles, or labels in each case, as used by the District Court and by this Court, are misleading and inaccurate, recalling to our mind the observation that Mr. Justice Cardozo made in a different context, viz., “A fertile source of perversion in constitutional theory is the tyranny of labels.” Snyder v. Massachusetts, 291 U.S. 97, 114, 54 S.Ct. 330, 335, 78 L.Ed. 674, 682 (1934).
A review of some of the facts antedating each of these orders is necessary to bring into focus the manner in which inaccurate *994captions came about. It is our conclusion that the effect in each case was to create the illusory appearance of jurisdiction in the District Court.
On September 4, 1971, an Alaska Airlines plane crashed near Juneau, Alaska, causing the death of all 111 persons aboard. Two of the persons killed were Mabel Sampson and Harvey Golub, both residents of Alaska. The law firm of Ely, Guess & Rudd, Inc., representing the Sampson Estate, filed no lawsuit in any State or Federal court. The Golub executrix, on the other hand, brought suit against Alaska Airlines in the Superior Court of the State of Alaska, First Judicial District, and a separate suit under the Federal Tort Claims Act (28 U.S.C. § 2671 et seq.) against the United States in the United States District Court, District of Alaska.
More than a year after the fateful crash, the Judicial Panel on Multidistrict Litigation entered an order on November 15, 1972, “that the actions listed on the attached Schedule A be, and the same hereby are, transferred to the Northern District of California and, with the consent of that court, are hereby assigned to the Honorable Peirson Hall for coordinated or consolidated pretrial proceedings pursuant to 28 U.S.C. § 1407” (emphasis ours) — In re Air Crash Disaster at Juneau, Alaska on September 4, 1971, 350 F.Supp. 1163, 1164 (Jud.Pan.Mult. Lit.1972). Schedule A reads:
"SCHEDULE A DOCKET NO. 107
Northern District of California
Ali Aunalla, etc. v. Alaska Airlines, et al. Civil Action No. C — 71 — 2363—PMH
William A. Parsons, etc. v. Alaska Airlines Civil Action No. C — 72 — 546—PMH
Larry A. Peak v. Alaska Airlines Civil Action No. C-71-1918-PMH
Juanita Hartland v. Alaska Airlines, et al. Civil Action No. C — 71 — 1730—PMH
Patricia Hartland v. Alaska Airlines, et al. Civil Action No. C — 71 — 1729—PMH
Tracy Christine Hartland v. Alaska Airlines, et al. Civil Action No. C-71-1861 — PMH
District of Alaska
Robert E. Rothberger, Sr., etc. Civil Action
v. Alaska Airlines, Inc., et al. No. J-4-72
Western District of Washington
Cheryl Ellen Null v. United Civil Action
States of America No. 390-72C2"
The eight actions so transferred obviously did not include the Sampson “claim” or the Golub actions. It should be noted, too, that the order made pursuant to 28 U.S.C. § 1407, using the language of that statute, transferred the cases “for coordinated or consolidated pretrial proceedings” (28 U.S.C. § 1407). Section 1407 further provides that: “Each action so transferred shall be remanded by the panel at or before the conclusion of such pretrial proceedings to the district from which it was transferred unless it shall have been previously terminated * *
It is of interest also to note that the opinion of the Multidistrict Litigation Panel stated: “More than 30 other actions arising from the accident are pending in the state courts of Washington and Alaska.” (Emphasis ours.) The opinion also recites the following at pages 1163-64:
“The six California actions are assigned to Judge Peirson Hall.1 Judge Hall held a pretrial conference in February 1972, after notice to representatives of all decedents, to consider methods of disposing of all claims arising from the crash. Counsel for all parties in the federal actions as well as many state court counsel attended this conference and a stipulation to expedite consolidated discovery for all cases was discussed. At subsequent conferences a Plaintiffs’ Discovery Committee was appointed to represent all state and federal plaintiffs and a stipulation concerning the use of consolidated discovery was approved by the court and later circulated to all plaintiffs and potential plaintiffs with the recommendation of Plaintiffs’ Discovery Committee that it be executed.
“The stipulation provides that discovery on the liability issue will occur in the Northern District of California or the district designated transferee district by the Panel under 28 U.S.C. § 1407. Discovery obtained by this manner may be *995used by a party to the stipulation in any forum. Discovery in other actions is stayed by agreement and those who do not sign the stipulation cannot get the benefit of the consolidated discovery effort. This stipulation has been signed by all defendants except the United States, by all federal plaintiffs and by a number of state court plaintiffs.
“Pursuant to the stipulation, Plaintiffs’ Discovery Committee has completed document discovery from Alaska Airlines and has begun depositions. Judge Hall has also heard and granted a petition to perpetuate testimony as to the United States and the United States is now producing documents to the plaintiffs. All of this has taken place under the supervision of the Northern District of California court. Discovery in the other cases has been stayed by the stipulation.”
On February 23, 1973, Judge Hall made an order in six cases originally assigned to him while sitting by general designation in the Northern District of California pursuant to 28 U.S.C. § 292(b) which are the same six California cases transferred to him pursuant to the Multidistrict Litigation Panel pursuant to 28 U.S.C. § 1407 for “coordinated or consolidated pretrial proceedings.” In such order he related what has been described above in the Multidistrict Panel opinion.
Attached to the order is the stipulation; and it bears the signatures of a number of people, but not including anyone signing for the United States or Golub or Sampson.
In paragraph 2 of such stipulation it is stated:
“2. It is further agreed that any present or future litigant who has refused, or shall refuse, to accept or be bound by this Stipulation shall derive no benefit from such discovery, and that all discovery material, deposition transcripts, documents, things, exhibits and like matter shall be sealed by order of Court and used only in, and for determination of, the litigation of the parties who are or may be signatory to this Stipulation.”
He then mistakenly paraphrased the order of the Multidistrict Litigation Panel as follows:
“On November 15, 1972 the Judicial Panel on Multidistrict Litigation, pursuant to 28 U.S.C. § 1407, entered its decision and order (Docket No. 107) consolidating all cases arising out of the above mentioned crash and transferring them to the Northern District of California and appointed Peirson M. Hall, Senior Judge, as the transferee judge.” (Emphasis ours.)
Judge Hall, in his order of February 23, 1973, stated that there were now 35 cases pending in his court under their respective individual docket numbers and under Multidistrict Litigation Panel docket number 107. Then, as transferee judge, he appointed a Committee of lawyers to conduct discovery and “to represent all plaintiffs signing said stipulation and not otherwise represented at all pretrial conferences.” More significantly, he ordered:
“VI. That it is fair and just that those who are deriving benefits from efforts of counsel inuring to the benefit of all claimants resulting from the death of passengers should bear their fair share of repayment of the costs and payment for counsel’s skill and time and effort which have been devoted to the common question of establishing liability, but that the Court is unable at this time, in view of the presently appearing necessity of requiring a trial on the question of liability, to make a determination of, or establish a formula for determining, the percentage, or the amount, that should be contributed to a common fund for the payment of such common services or the repayment of such common costs, but, that it is in the interest of justice that such a fund be established and maintained in the Clerk’s office so that at the conclusion of the cases arising from said aircrash, or at such other time as may be appropriate, the Court will be able to make a just and fair distribution of such fund. At the time of distribution, consideration will be given to the contribution of time and skill of, and cost advanced by, all counsel to *996the issue of liability, and - to the total expenditure of any costs by all counsel, and all other factors which bear upon a fair and just distribution of fees and costs on the question of liability.
VII. All parties plaintiff will be expected to reimburse plaintiffs’ liaison counsel for expenses and disbursements incurred in discovery proceedings, including depositions, production of documents, exhibits, administration and coordination of discovery and the cost of reproduction and distribution of discovery material and documents as may be required. Use of the Plaintiffs’ Discovery Committee’s work product by any counsel in any form is subject to the orders of this Court and no such product of discovery will be made available to any counsel without written agreement from said Committee or prior order of this Court.”
Re; Sampson
On June 11, 1973, the law firm of Ely, Guess & Rudd, Inc., received a written offer from Alaska Airlines’ attorneys to settle the Sampson claim, which offer included the phrase: “It is a condition of the foregoing offer that you obtain Judge Hall’s approval of the settlement.” A member of the firm telephoned Judge Hall’s deputy, Mrs. Thelma Alden, complaining that no court could have jurisdiction to require approval of the settlement and further explained that as lawyers they had a moral and legal obligation to accept the settlement because the onus of Judge Hall’s approval fell on the law firm and not on the client. Mrs. Alden replied on June 13th ignoring the inquiry and stating that if the law firm would “deposit one-fifth of their fee or 5 percent of the total amount of the settlement whichever is greater, the Court would approve the settlement.” The law firm replied by letter dated September 21, 1973, stating:
“Enclosed is an original and one (1) copy of a Stipulation entered into between the administratrix of the estate of Mabel Sampson and Alaska Airlines. That Stipulation sets forth the sum settled for, the amount of the costs to be
borne by our clients, and the amount of our fee. No mention is made in that Stipulation of the amount of the check mentioned above because that is, clearly, a matter which concerns only Alaska Airlines, this firm, and Your Honor.
The personal representative of Mabel Sampson’s estate did not file suit. Counsel for Miss Sampson’s estate did not sign the Stipulation regarding discovery, and has not received any benefit of any kind from the efforts of the discovery committee. For those reasons, if for no other, we ask that you approve the settlement in the matter of her claim without the requirement of any deposit. We ask that you inform us and Mr. Charles Hagans, Hagans, Smith & Brown, 329 F Street, Suite 210, Anchorage 99501, of your decision so that we may have the check exchanged for one payable to this firm.
With all respect to Your Honor, the fact that we have written this letter, and that we have asked your approval of this settlement, should not be deemed a concession on our part that any court has jurisdiction in this matter. We have never believed, and we do not now believe, that any court has such jurisdiction.” (Emphasis ours.)
Judge Hall signed an order, dated October 10,1973, approving the compromise settlement and ordered the law firm to deposit with the Clerk 5 percent of its settlement, or $3,250, “which * * * shall * * * be retained by the Clerk as a portion of a common fund for distribution and payment of costs and services, commonly incurred and expended on the question of liability to be hereinafter determined as above set forth.” He reiterated in the order much of what he ordered on February 23, 1973, but fixed a percentage for the amount to be deposited in the “Fund” by counsel. Paragraph 10 of the order provides:
“10. That it is fair and just that those who are deriving benefits from efforts of counsel inuring to the benefit of all claimants resulting from the death of passengers should bear their fair share of repayment of the costs and payment for *997counsel’s skill and time and effort which have been devoted to the common question of establishing liability, but that the Court is unable at this time to make a determination or establish a formula for determining the percentage or the amount that should be contributed to a common fund for the repayment of such common costs and common service but that it is in the interest of justice that such a fund should be established and maintained in the Clerk’s office so that at the conclusion of the cases arising from said aircrash, or at such other time as may be appropriate, the Court will be able to make a just and fair distribution of such fund; and that in the meanwhile it is fair and just that the costs expended by counsel in the within case be returned to them, but that before the Clerk transfers any funds or checks on deposit with him in settlement of the within litigation, counsel for claimant in the above-entitled matter shall deposit with the Clerk one-fifth of their fee, or 5% of the total award, whichever is greater. That if workmen’s compensation is refunded, the compensation carrier has received benefits from the work of counsel in the actions, and should deposit 5% of its award, if any, in said fund. At the time of distribution consideration will be given to the contribution of time and skill of and costs advanced by all counsel on the issue
of liability, and to the total expenditure of any costs by all counsel, and all other factors which bear upon a fair and just distribution on the question of liability.”
When the law firm sent $3,250 on November 9, 1973, pursuant to Judge Hall’s order, it wrote:
“Enclosed please find a check in the amount of $3,250.00 made payable to the Clerk of the U. S. District Court for the Northern District of California. This check is sent to you in compliance with the order entered on October 11, 1973, by Judge Peirson M. Hall. Judge Hall in that order approved the settlement of the claim of the Estate of Mabel Sampson, decedent, against Alaska Airlines, which claim arose by reason of the Juneau air disaster in September, 1971. Judge Hall’s order requires the deposit of the above-mentioned sum of money with the Clerk of the U. S. District Court for the Northern District of California.
This deposit of $3,250.00 is made without prejudice to this firm’s right to contest Judge Hall’s jurisdiction in the above-captioned matter and without prejudice to this firm’s right to appeal from so much of Judge Hall’s order as requires the above-mentioned deposit.”
The caption of the order approving the settlement and compelling the law firm to deposit $3,250 reads:



The notice of appeal to this Court has the identical caption.

Re: Golub

The facts in the Golub appeal are as follows:
The Golub estate, it will be recalled, sued Alaska Airlines in the Superior Court of the State of Alaska. (It was never removed to the United States District Court, there being no diversity.) The estate also sued the United States under the Federal Tort Claims Act in the United States District Court for the District of Alaska. This latter action was transferred to the United *998States District Court for the Northern District of California, together with 53 other Alaska Airlines crash cases filed in various United States District Courts of the Ninth Circuit, by an order of Judge Hall dated August 28, 1973, “on all issues and for all purposes.” The Judge stated in the order that he was acting sua sponte. Parenthetically, the Golub Federal Tort Claim case had been previously transferred from the District of Alaska to the Northern District of California by the Clerk of the Multidistrict Panel as a “tagalong” case pursuant to Rule 9 of the Rules of Procedure of the Panel on Multidistrict Litigation (28 U.S.C. § 1407) as having common questions1 of law and fact with the previously transferred cases pursuant to the Multidistrict Panel order.
We need not consider on this appeal whether Judge Hall’s sua sponte order transferring to the Northern District of California and himself the 50-odd District Court cases for all purposes transcended his authority, since that issue has not been raised or briefed.2
We must consider another action and order, however, since its caption has a direct relation to the issue involved.
On April 4,1973, Alaska Airlines instituted an action in the United States District Court for the District of Alaska seeking a declaratory judgment against all the plaintiffs who had suits pending against it in the state courts of Alaska. Jurisdiction was allegedly based on the federal question statute, 28 U.S.C. § 1331. The federal question jurisdiction is suspect and appears to be a ruse to lay the foundation for a transfer order transferring the state actions to the United States District Court for the Northern District of California. The complaint alleged that Congress intended, by the Federal Aviation Act, 49 U.S.C. § 1301 et seq. and the Multidistrict Litigation Act, 28 U.S.C. § 1407, to preempt the field of pretrial discovery in air crash disasters, hence the federal question. As suspected, this “action” was “consolidated on liability” with the Multidistrict litigation in Judge Hall’s court in the Northern District of California by order of Judge Hall. Whether anything was ever done in that action other than to transfer it to Judge Hall’s court, does not appear in the record before us. The record does reveal that some of the defendants answered and raised the jurisdiction question, but one thing is certain from the record before us, the effort to serve Mrs. Golub failed and she has never been served with a summons in that action nor has she appeared therein.
On November 23, 1973, the attorneys for Alaska Airlines wrote to Judge Hall in response to the request of his clerk, Mrs. Alden, with regard to their negotiations to settle the Golub case, specifically, the case that Mrs. Golub had filed in the Superior Court in Juneau against Alaska Airlines, The Boeing Company, and Collins Radio Company. The lawyers advised the Judge that after several meetings they were able to resolve the matter for the gross amount of $435,000 on condition “that necessary court orders approving the settlement be obtained and that a 5% assessment of the gross amount, or 20% of the attorneys’ fees, be paid into the court pursuant to your previous orders. As part of this agreement it is necessary that Mr. Digardi obtain an order from you approving the over-all settlement. No further requirements were made with regard to any stipulations or the language of the order.”
Thereafter, Mrs. Golub, as executrix of her husband’s estate, in a petition sworn to *999on January 24,1974, sought the approval of the United States District Court for the
Northern District of California of the $435,-000 settlement with Alaska Airlines. She captioned her petition:
“IN THE UNITED STATES DISTRICT COURT NORTHERN DISTRICT OF CALIFORNIA



Paragraph 5 of her petition states in part:
“In the action pending in the Superior Court in the State of Alaska, First Judicial District at Juneau, defendant, Alaska Airlines, has offered to pay the sum of $435,000 in full settlement of that action, said sum to be apportioned between the widow and the minor child. Martha Susan Golub has executed a general release as requested by Alaska Airlines, a copy of which is attached hereto and marked Exhibit A.”
Such release released not only Alaska Airlines but the United States Government, Collins Radio Company, The Boeing Company and Hughes Air Corp. In addition, it released all corporations or persons which may be alleged to be or found to be responsible in whole or in part for the accident on September 4, 1971.
In paragraph 6 of her petition she states that the Superior Court for the State of Alaska, First Judicial District at Juneau, approved, on January 21, 1974, the settlement of $435,000 and the method of apportionment and the attorneys’ fees in the sum of $144,855.
The last paragraph of Mrs. Golub’s petition clearly brought to the District Court’s attention the objection to the payment of any money by either the petitioner or petitioner’s counsel and asked that the money deposited be refunded, since it was paid under protest on the ground that the United States District Court had no jurisdiction to regulate settlements made in the Superi- or Court of the State of Alaska.
Thereafter, Judge Hall signed an order on February 13, 1974, approving the settlement and ordering the attorneys to forthwith deposit with the Clerk cash in the sum of $28,971.00, “which cash, subject to the order of the court, be retained by the Clerk as a portion of a common fund for distribution and payment for costs and services commonly incurred and expended on the question of liability to be hereafter determined as above set forth by the court, jurisdiction for which is reserved.”
Judge Hall’s order, which is the order appealed from, has the following two captions:

*1000


The same two captions are used in the notice of appeal.
DISCUSSION
28 U.S.C. § 1291 defines the perimeters of our jurisdiction of appeals from the district courts as follows: “The courts of appeals shall have jurisdiction of appeals from all final decisions of the district courts of the United States * * (Emphasis ours.) Unfortunately, Congress has not defined “final,” and the Supreme Court, in its most recent consideration of § 1291, frankly admits that the problem is abstruse.
In Eisen v. Carlisle & Jacquelin, 417 U.S. 156, 170-71, 94 S.Ct. 2140, 2149, 40 L.Ed.2d 732, 744 (1974), it stated:
“While the application of § 1291 in most cases is plain enough, determining the finality of a particular judicial order may pose a close question. No verbal formula yet devised can explain prior finality decisions with unerring accuracy or provide an utterly reliable guide for the future.9 We know, of course, that § 1291
does not limit appellate review to ‘those final judgments which terminate an action * * Cohen v. Beneficial Loan Corp., 337 U.S. [54], at 545 [69 S.Ct. 1221, at 1225, 93 L.Ed. 1528 (1949)], but rather that the requirement of finality is to be given a ‘practical rather than a technical construction.’ Id., at 546 [69 S.Ct., at 1226]. The inquiry requires some evaluation of the competing considerations underlying all questions of finality — ‘the inconvenience and costs of piecemeal review on the one hand and the danger of denying justice by delay on the other.’ Dickinson v. Petroleum Conversion Corp., 338 U.S. 507, 511 [70 S.Ct. 322, 324, 94 L.Ed. 299] (1950) ....
The Supreme Court in Cohen acknowledged that there is a “small class” of decisions from which an appeal can be taken, namely, (1) where the order finally determines rights “separable from, and collateral to” the main action; (2) the collateral rights are “too important to be denied review”; (3) such rights “will have been lost, probably, irreparably” after final judgment is entered. Cohen v. Beneficial Industrial *1001Loan Corporation, 337 U.S. 541, 546, 69 S.Ct. 1221, 1225, 93 L.Ed. 1528, 1536 (1949).
It cannot be denied that the Sampson and Golub orders pose difficult questions if further proceedings relating thereto are to follow in the District Court because “[t]he inquiry requires some evaluation of * * * ‘the inconvenience and costs of piecemeal review on the one hand and the danger of denying justice by delay on the other.’ ” Eisen v. Carlisle & Jacquelin, supra, 417 U.S. at 171, 94 S.Ct. at 2149, 40 L.Ed.2d at 745. In Sampson, the likelihood is more remote than in Golub, since the District Court had not even a semblance of jurisdiction — original, ancillary or pendent — to order anything or anybody, and least of all to compel lawyers who were not parties to the action to pay $3,250 into a fund. There was just “no action” pending anywhere.
In Golub, the question is closer, although we are unable to find in any of the District Court’s orders a reservation by it for a redetermination of the amounts due to the Discovery Committee for its efforts and skill when at the same time we are conscious that Cohen should not be extended or abused, since it is of paramount importance that the guardians of Federal appellate procedure be constantly alert in their apprehension of piecemeal review.
We refrain, however, from deciding whether either order is appealable. We can accomplish the same result by treating each as a petition for mandamus — since they both relate to the usurpation of power by the District Court. Such activity is properly reviewable by writs of mandamus. Parr v. United States, 351 U.S. 513, 520, 76 S.Ct. 912, 917, 100 L.Ed. 1377, 1384 (1956).
When a district court has taken action which a party claims was beyond its jurisdiction as distinguished from being erroneous within its jurisdiction, this Court has the power to set matters right. 28 U.S.C. § 1651; Will v. United States, 389 U.S. 90, 95-96, 98 n. 6, 88 S.Ct. 269, 273-274, 275,19 L.Ed.2d 305, 310-311, 312 (1967). Assuming that the orders are not appealable, we should then treat the appeals as petitions for mandamus. Shapiro v. Bonanza Hotel Co., 185 F.2d 777, 779 (9th Cir. 1950); Steccone v. Morse-Starrett Products Co., 191 F.2d 197,199-200 (9th Cir. 1951). In Shapiro we explained why the appeal could be treated as a petition for a writ of mandamus. At p. 779, we said:
“However, we feel that under the particular facts of this ease, and the matter being only one of form, we may properly treat this appeal as though it were a petition for a writ of mandamus. This court has power to issue the writ in aid of its appellate jurisdiction. While it is true that the writ is an extraordinary remedy to be applied with caution we are of the opinion that sufficient grounds exist here to issue the writ if it clearly appears that the district court was in error.” (Footnotes omitted.)
While it is true that Judge Hall would be a necessary party to such a petition and is not in fact named, we were told on oral argument that Judge Hall had asked the Plaintiffs’ Discovery Committee to represent him on the appeal. The Committee did, and in fact it filed a brief in each appeal in support of both orders and orally argued in support of the orders, although it was not a party to either appeal, nor was it an amicus curiae.
In Cord v. Smith, 370 F.2d 418 (9th Cir. 1966), Judge Duniway, writing for the Court, said at page 421:
“Ordinarily, the filing of a notice of appeal brings the whole case to this court, and this court can then make such orders, directed to the court that tried the case, as may be proper. Yet the trial court is not technically a party to the case on appeal. In form, a proceeding under the All Writs Act is different, in that the court is nominally a party to the proceeding. In substance, however, and almost universally in practice, the burden of the litigation is carried by the real parties in interest rather than by the respondent court, just as it was here.” (Footnotes omitted)
Most recently this practice has been approved in a compelling dictum in Varo v. *1002Comprehensive Designers, Inc., 504 F.2d 1103, 1103-04 (9th Cir. 1974), in which we said:
“However, we do not pause to attempt to prove our views because we think that the situation is such on the record here that were we to hold that the order denying the stay was unappealable, we should take the extraordinary step of converting the appeal into mandamus or prohibition, ordinarily something to be done stingily. Shapiro v. Bonanza Hotel Co., 185 F.2d 777, 779 (9th Cir. 1950).”
Writs of mandamus are accordingly granted, and the Honorable Peirson Hall is directed and ordered to forthwith cause the Clerk of his Court to withdraw the funds deposited as described in this Opinion, together with the interest accrued thereon, and return the proceeds without undue delay to the respective appellants.

 Judge Hall has also been assigned to the other districts in which actions are pending by the Chief Judge of the United States Court of Appeals for the Ninth Circuit.


. What were the common questions of law and fact are not specified. In the state action the complaint alleged that it was the negligence of Alaska Airlines that caused the fatal crash. In the Federal tort action it was alleged that it was the Government’s negligence that caused the accident.


. We had always supposed it to be hornbook law that plaintiffs choice of forum should rarely be disturbed. Gulf Oil Corp. v. Gilbert, 330 U.S. 501, 508, 67 S.Ct. 839, 843, 91 L.Ed. 1055, 1062 (1947); Ford Motor Co. v. Ryan, 182 F.2d 329 (2d Cir.), cert. denied, 340 U.S. 851, 71 S.Ct. 79, 95 L.Ed. 624 (1950); 1 Moore, Federal Practice, ¶ 0.145[5], p. 1616 (2d ed. 1975), and cases cited in footnotes 5 and 10.


 As long ago as 1892 the Court complained: ‘Probably no question of equity practice has been the subject of more frequent discussion in this court than the finality of decrees. . . . The cases, it must be conceded, are not altogether harmonious.’ McGourkey v. Toledo & Ohio R. Co., 146 U.S. 536, 544-545 [13 S.Ct. 170, 172, 36 L.Ed. 1079], In the intervening years the difficulty of resolving such questions has not abated. As Mr. Justice Black commented in Gillespie v. U. S. Steel Corp., 379 U.S. 148, 152 [85 S.Ct. 308, 311, 13 L.Ed.2d 199] (1964), ‘whether a ruling is “final” within the meaning of § 1291 is frequently so close a question that decision of that issue either way can be supported with equally forceful arguments, and . it is impossible to devise a formula to resolve all marginal cases coming within what might well be called the “twilight zone” of finality.’ ”